 87317 NLRB No. 8SETON MEDICAL CENTER1The Employer took no position on the issue in this case.Seton Medical Center and Northern California As-sociation of Nurses, UNAC, NUHHCE,
AFSCME, AFL±CIO, Petitioner. Case 20±RC±16981April 28, 1995DECISION ON REVIEW AND ORDERBYMEMBERSSTEPHENS, BROWNING, ANDTRUESDALEOn February 9, 1994, the Regional Director for Re-gion 20 issued a Decision and Order in the above-enti-
tled proceeding, in which he dismissed the petition be-
cause he found that a contract bar exists. In accordance
with Section 102.67 of the National Labor Relations
Board Rules and Regulations, the Petitioner filed a
timely request for review of the Regional Director's
decision, contending that the Regional Director erred
in finding that the petition was barred by a collective-
bargaining agreement between the Employer and the
Intervenor (California Nurses Association). The Inter-
venor filed an opposition to the Petitioner's request for
review.1The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Petitioner's request for review is granted as itraises substantial issues warranting review. We have
carefully considered the entire record in this proceed-
ing with respect to the issue under review and find that
no contract bar exists here because there is no signed
document or documents evidencing the finalization of
the parties' negotiation process and memorializing the
overall terms of their collective-bargaining agreement.Seton Medical Center is an acute care hospitalwhose staff nurses have been represented by the Inter-
venor for approximately 46 years. A collective-bar-
gaining agreement between the Employer and Interve-
nor, effective from June 1, 1991 through May 31,
1993, provided for automatic renewal unless either
party desired to change, modify, or terminate theagreement. Pursuant to this provision, the Employer
and the Intervenor reopened their contract and com-
menced bargaining regarding modifications to the con-
tract in the spring of 1993. As was their past practice,
the parties went through a process of reaching tentative
agreements on specific issues which were not consid-
ered binding until two conditions were metÐan overall
settlement was reached on all outstanding reopened
issues and the overall settlement was ratified by the In-
tervenor's membership. The parties initialed and/or
signed and dated the tentative agreements as accord
was reached on each issue.The record contains tentative agreements reached onMay 13, May 18, June 1, June 4, and July 31, 1993.
The parties had reached agreement on all outstanding
issues as of July 31, 1993. The Intervenor's bargaining
representative prepared an unsigned document contain-
ing a summary of the tentative agreements reached for
presentation to the Intervenor's membership, and the
members ratified the provisions on August 3, 1993.
The Employer thereafter posted a notice informing all
employees of its new agreement and implemented the
provisions of the contract. No further negotiations were
scheduled. As was also the parties' past practice, the
Employer's representative agreed to prepare a formal
document for execution by the parties.Before the Employer's representative had yet pre-pared a formal document, the Intervenor's chief con-tract negotiators left the Intervenor's employ and went
to work for the Petitioner. As of October 1993, the Pe-
titioner had seven staff members, all of whom were
formerly employed by the Intervenor. On October 4,
1993, before a formal contract document had been
compiled and executed, the Petitioner filed the instant
petition seeking to represent the Employer's nurses.In order for an agreement to serve as a bar to anelection, the Board's well-established contract bar rules
require that such agreement satisfy certain formal and
substantive requirements. As set forth in the seminal
case clarifying these requirements, Appalachian ShaleProducts, 121 NLRB 1160 (1958), the agreement mustbe signed by the parties prior to the filing of the peti-
tion that it would bar and it must contain substantial
terms and conditions of employment sufficient to sta-
bilize the parties' bargaining relationship. The agree-
ment, however, need not be embodied in a formal doc-
ument. An informal document or documents, such as
a written proposal and a written acceptance, which
nonetheless contain substantial terms and conditions of
employment, are sufficient if signed. AppalachianShale, supra at 1162; Georgia Purchasing, 230 NLRB1174 (1977).We find that while the initialing of the tentativeagreements here adequately establishes the parties' as-
sent to those provisions, there exists no signed docu-
ment which identifies the totality of the parties' agree-
ment and shows that their contract negotiations were
concluded. The single indispensable thread running
through the Board's decisions on contract bar is that
the documents relied on as manifesting the parties'
agreement must clearly set out or refer to the terms of
the agreement and must leave no doubt that they
amount to an offer and an acceptance of those terms
through the parties' affixing of their signatures. USMCorp., 256 NLRB 996 (1981). Here, there is no docu-ment, formal or informal, reflecting the parties' full
agreement. 88DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Contrary to the Petitioner, however, we do not find that, had theEmployer and the Intervenor initialed an overall settlement incor-
porating the tentative agreements, there would be no bar because the
contract was incomplete, or the parties had not actually executed a
formal agreement. We believe the Regional Director adequately dis-
tinguished precedent in this regard, and do not find that BranchCheese, 307 NLRB 239 (1992), reversed Board precedent.It is instructive in this regard to compare this casewith a companion case involving the same Petitioner
and Intervenor, but a different hospital employer. In St.Mary's Hospital, 317 NLRB No. 9, issued on thissame date, the parties followed the same bargaining
approach of signing and dating tentative agreements on
each issue when accord was reached. There, unlike
here, when agreement had been reached on all issues
which had been reopened in the prior contract, the par-
ties signed a comprehensive tentative agreement. That
agreement, designated as ``6/19/93 Settlement,'' set
forth each of the 15 issues which had been negotiated
and the manner in which they were to be implemented,
incorporating by reference the signed and dated ten-
tative agreements for the individual issues previously
resolved. Like the Regional Director here, the Acting
Regional Director in St. Mary's Hospital found a con-tract bar exists. Unlike here, we denied the Petitioner's
request for review of the Acting Regional Director's
decision. The critical factor differentiating this case
and St. Mary's Hospital, and warranting a different re-sult, is that here the parties signed no such document
identifying the terms of a comprehensive collective-
bargaining agreement. In the absence of a written doc-ument or documents (e.g., a document adequately iden-
tifying the contract terms might be signed by one party
and accepted by the other party in a separate signed
document), there is no evidence of the parties' agree-
ment sufficient to bar the petition.The overall terms of the contract reached by the par-ties here may be established only through the kind of
oral testimony eschewed in Appalachian Shale for con-tract bar purposes. Were the Board to affirm the Re-
gional Director's finding of a contract bar in this case,
it might open to litigation the entire question of wheth-
er parties who had initialed tentative individual provi-
sions in bargaining had or had not reached agreement
on all matters. It is clear that the parties did not intend
the individual provisions on which agreement had been
reached to become effective until and unless agreementon a total package was achieved. Moreover, to findthat signed piecemeal provisions may bar a petition
filed by a rival union might in some instances invite
collusion by incumbent unions and employers. It could
also result in substantial delays in resolving employ-
ees' representational interests, in contravention of one
of the primary goals of Appalachian ShaleÐthe moreexpeditious disposition of representation cases. In strik-
ing the balance between stability in labor relations and
the exercise of free choice in the selection or change
of bargaining representatives, we think that the rel-
atively minor requirement that parties which have
reached agreement sign a document (or exchange
signed documents) reflecting that agreement and show-
ing that they have reached accord on a total contract
is still necessary and appropriate to establish a contract
bar.2In sum, we conclude that the parties' written docu-ments are insufficient to bar the election petition here
not because the provisions were not sufficiently com-
plete but because there is no signed writing specifying
the overall terms of the contract. This is precisely the
kind of circumstance Appalachian Shale was directedat avoiding. After what is now almost 40 years of con-
tract bar policy, the parties should be expected to ad-
here to this relatively simple requirement.Accordingly, the Regional Director's conclusion thatthe petition is barred by an existing collective-bargain-
ing agreement is reversed, the petition is reinstated,
and the matter is remanded to the Regional Director
for further appropriate action.